Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Original claims 1-20 filed 6/5/2017 are pending.

Election/Restriction
In the restriction requirement mailed 8/18/2020, it was indicated that the claims were directed to patentably distinct species of gene arrays that are provided or used as separately set forth in claims 12-15, 17-20, and that the species are independent or distinct because each array of sequences would be unique in its representation of its use and/or information that would be required for it to provide. 
Applicant’s election of claims 12-15 in the reply filed on 10/19/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, as indicated in the interview summary mailed 10/23/2020, in the Examiner’s initial review of the specification it does not appear that examination of the claimed species would require an undue burden.  Accordingly, the restriction requirement is withdrawn.
Claims 1-20 are currently under examination.



Priority
This application filed 6/5/2017 is a Continuation of 14/268982, now US Patent 9672271, which claims benefit to US provisional 61/824703 filed 5/17/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/5/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that there is an Appendix to the specification labelled “Bibliography” (see separate paper entered 6/5/2017).  If part of the specification, the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  each of the steps labelled a-o are followed by a period “.”.  A claim should only contain one period.
Claim 3 is objected to because of the following informalities:  the sentence ends in a period “.”, but refers to the equation that follows, and the equation is a stand-alone line without a claim number.  Further, the claim has a first parenthesis “(“ but not a closing parenthesis.
8 is objected to because of the following informalities: for the recitation of :  “they wellness” appears to be typographical issue and should recite ‘the wellness’
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9672271.
The present claims are broader than that set forth in ‘271, however provide for the same series of steps for analyzing SNPs and relate them to the possibility of hereditary disease.  For each set of claims, the sequence information relative to a SNP/allele is transformed in an organized database, and the stored data is processed through and the use of ‘Incremental Information’ as it relates to frequency of a given allele and association to use the allele as a means to classify as possible loci associated with a disease.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the symbols” in step c; the limitation "the symbol data" in step d; the limitation “the minor symbol probability” in step f; the limitation “the correlation coefficients” in step k; and the limitation of “the allele linkage”.
Claim 2 recites the limitation “the search”.
Claim 5 recites the limitation “the selection procedure”
There is insufficient antecedent basis for these limitations in the claims.  
In addition:
Claim 3 provides a specific formula, however none of the variables are defined.
The term "substantially greater" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the metes and bounds of how similar or different the values can be is not clear.
The term "sufficiently greater" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the metes and bounds of how similar or different the values can be is not clear.

Claims 1, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claims require providing a score and a specific symbol IF, Id, Ic, Sc and Sd, but there is no equation or definition on what these symbols represent.
Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, each of the claims recite “A method as defined in claim 1”, however how claim ‘defines’ these alternative methods (alternative because it is “A” method, not The method) is not clear, and the metes and bounds of what is required of claim 1 to be imported into the dependent claims is unclear and not defined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim analysis
Independent claim 1 is generally directed to predicting a disease based on genomic data/allele sequences.  More specifically, the claims are directed to
For step 1 of the 101 analysis, the claims are not found to be directed to a statutory category of a method since they simply recite instructional steps of analyzing SNP data.  It is noted that claims 17-20 recite “assemble” however in review of the specification this does not appear to be a physical step, but rather steps to indicate a listing of SNPs to analyze (assemble appears four times on page 18, and indicates that they can be assembled into ‘databases’).  For the purposes of compact prosecution, the claims will be interpreted and examined under the remaining steps of the 101 analysis.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data for a possible correlation with a disease and sequences in data source.   The judicial exception is a set of instructions for analysis of sequence data and providing a correlation with the observed SNP and possibly with a disease phenotype associated with the SNP, and appears to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and possibly also under Mathematical Concepts as evidenced by the mathematical formulas or equations used to score a correlation.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant 
For step 2B of the 101 analysis, each of the independent claims does not recite additional elements and are found to be the steps of only analyzing sequence data.  As such, the claims do not provide for any additional element to consider under step 2B.  The specification does teach that algorithms can be performed on a computer (once on page 2), however it is noted that explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  In this case, the use of a computer would not appear to make the claimed method patent eligible.  In other words, patenting abstract idea (correlating a disease to a SNP sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 

Based upon an analysis with respect to the claim as a whole, claims 1-20 do not recite something significantly different than a judicial exception.   Claims 1-20 are directed towards a method of receiving sequence data and comparing the data to identify ‘malicious’ sequences.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific 

Conclusion
No claim is allowed.
At the time of filing the correlation of SNPs and disease states was an active area of research as evidenced by Manolio et al. (of record) who use HapMap to correlate genetics and common diseases, however the art of record fails to provide the use of “incremental information” nor all the steps set forth in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Joseph Woitach/Primary Examiner, Art Unit 1631